DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 5, 6, 9 and 13-20 are objected to because of the following informalities:
(claim 2, line 5) “it” should be changed to “the intermediate seal”.
(claim 2, line 7) “it” should be changed to “the intermediate seal”.
(claim 5, line 5) “it” should be changed to “the intermediate seal”.
(claim 5, line 7) “it” should be changed to “the intermediate seal”.
(claim 6, line 5) “it” should be changed to “the intermediate seal”.
(claim 6, line 7) “it” should be changed to “the intermediate seal”.
(claim 9, line 5) “it” should be changed to “the trash seal”.
(claim 13, line 19) “the seals, seal support housing and pressure stepping mechanism” should be changed to “the seals, the seal support housing and the pressure stepping mechanism”.
(claim 14, lines 3-4) “the seals, seal support housing and pressure stepping mechanism” should be changed to “the seals, the seal support housing and the pressure stepping mechanism”.
(claim 15, line 4) “the seal support housing, seal carriers and pressure stepping mechanism” should be changed to “the seal support housing, the seal carriers and the pressure stepping mechanism”.
the seal support housing and the pressure stepping mechanism”.
(claim 16, line 5) “the mandrel and bearing assembly” should be changed to “the mandrel and the bearing assembly”.
(claim 17, lines 4-5) “the seals, seal support housing and pressure stepping mechanism” should be changed to “the seals, the seal support housing and the pressure stepping mechanism”.
(claim 18, line 22) “the seals, seal support housing and pressure stepping mechanism” should be changed to “the seals, the seal support housing and the pressure stepping mechanism”.
(claim 18, line 24) “the mandrel and bearing assembly” should be changed to “the mandrel and the bearing assembly”.
(claim 19, lines 3-4) “the seals, seal support housing and pressure stepping mechanism” should be changed to “the seals, the seal support housing and the pressure stepping mechanism”.
(claim 20, line 4) “the seal support housing, seal carriers and pressure stepping mechanism” should be changed to “the seal support housing, the seal carriers and the pressure stepping mechanism”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 9 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michaud et al. (9,284,811).
As concerns claim 1, Michaud shows a rotating control device (1) for use in a drilling system, the rotating control device comprising: a non-rotating tubular RCD housing (2) enclosing an elongate passage; a mandrel (13) which extends along the elongate passage, the mandrel having an axis and an end on which is mounted an elastomeric stripper (14) which is located in the RCD housing and which is configured to seal against and rotate relative to the RCD housing about said axis with a drill pipe located inside the mandrel and extending along said axis; and a seal assembly (40) which is configured to provide a substantially fluid tight seal between the RCD housing and the mandrel, wherein the seal assembly comprises: a seal support housing (45) with first and second seals (41a, 41c) which seal against an exterior surface of the mandrel, the first and second seals being spaced from one another generally parallel to the axis of the mandrel so that there is a space around the mandrel between the first and second seals, the first seal having a first side which is exposed to fluid at a pressure greater than or equal to the pressure of fluid in the RCD housing and a second side which is exposed to fluid in the space between the seals, the second seal having a first side which is exposed to fluid pressure in the space between the seals and a second side which is exposed to fluid pressure at the exterior of the RCD housing (Fig. 4A, 5A, 7A, 7B, 8A & 8B); a pressure stepping mechanism (42a, 42b, 47a, 47b) which pressurizes fluid to a pressure which is intermediate between the pressure at the first 
As concerns claim 2, Michaud shows wherein the seal assembly comprises, at least one intermediate seal (41b) which is located in the space between the first seal and the second seal, and divides the space around the mandrel between the first seal and the second seal into a plurality of spaces which are spaced from one another generally parallel to the axis of the mandrel, the at least one intermediate seal having a first side which is exposed to fluid pressure in the space between it and the first seal or its adjacent seal closest to the first seal and a second side which is exposed to fluid pressure in the space between it and the second seal or its adjacent seal closest to the second seal, the pressure stepping mechanism being configured to supply fluid to each space between adjacent seals, the pressure of fluid being supplied to the space between the first seal and its adjacent seal being lower than the pressure of fluid in the RCD housing, the pressure of fluid being supplied to the space between the second seal and its adjacent seal being greater than the fluid pressure at the exterior of the RCD housing but lower than the pressure of fluid supplied to the space between the first seal and its adjacent seal, and the fluid pressure in all the spaces between adjacent seals decreases from the space adjacent the first seal to the space adjacent the second seal (Fig. 4A, 5A, 7A, 7B, 8A & 8B; col 8, ln 56-62).
As concerns claim 9, Michaud shows a trash seal (unlabeled O-ring between mandrel 13 & sleeve 90a) which seal against an exterior surface of the mandrel and 
As concerns claim 12, Michaud shows a bearing assembly (20) which supports the mandrel for rotation in the RCD housing, wherein the seal assembly is arranged to isolate the bearing assembly from pressurized fluid in the RCD housing, and engages with the mandrel between the stripper and the bearing assembly.
As concerns claim 13, Michaud shows a rotating control device (1) for use in a drilling system, the rotating control device comprising: a non-rotating tubular RCD housing (2) enclosing an elongate passage; a mandrel (13) which extends along the elongate passage, the mandrel having an axis and an end on which is mounted an elastomeric stripper (14) which is located in the RCD housing and which is configured to seal against and rotate relative to the RCD housing about said axis with a drill pipe located inside the mandrel and extending along said axis; and a seal assembly (40) which is configured to provide a substantially fluid tight seal between the RCD housing and the mandrel, wherein the seal assembly comprises: a seal support housing (45) with first and second seals (41a, 41c) which seal against an exterior surface of the mandrel, the first and second seals being spaced from one another generally parallel to the axis of the mandrel so that there is a space around the mandrel between the first and second seals, the first seal having a first side which is exposed to fluid at a pressure greater than or equal to the pressure of fluid in the RCD housing and a second side which is exposed to fluid in the space between the seals, the second seal having a 
As concerns claim 14, Michaud shows wherein the seals seal against a seal sleeve (90a) which is mounted on the exterior of the mandrel and fixed for rotation with the mandrel, the seal sleeve being detachable from the mandrel for removal from the RCD housing with the seals, seal support housing and pressure stepping mechanism.
As concerns claim 15, Michaud shows wherein each seal is located in a separate seal carrier (43a, 43c) within the seal support housing, each seal carrier being provided with a pressure isolating seal which provides a substantially fluid tight seal between the seal carrier and the seal support housing, and the seal support housing, seal carriers and pressure stepping mechanism are releasably attached to the RCD housing, and can be removed from the RCD together as a single unit (Fig. 8A & 8B).
As concerns claim 16, Michaud shows a bearing assembly (20) which supports the mandrel for rotation in the RCD housing, wherein the seal assembly is arranged to .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Michaud et al. alone.
As concerns claim 17, Michaud shows wherein the RCD housing (2) comprises a housing, and the rotating control device (1) comprises a locking mechanism (6), wherein the seals, seal support housing and pressure stepping mechanism are releasably attached to the housing (Fig. 2).  Michaud discloses the claimed invention except for wherein the RCD housing comprises an upper housing and a lower housing.  It has been held that constructing a formerly integral structure in various elements involves 
As concerns claim 18, Michaud shows a rotating control device (1) for use in a drilling system, the rotating control device comprising: a non-rotating tubular RCD housing (2) enclosing an elongate passage; a mandrel (13) which extends along the elongate passage, the mandrel having an axis and being configured in use to rotate relative to the RCD housing about said axis; a bearing assembly (20) which supports the mandrel for rotation in the RCD housing; and a seal assembly (40) which is configured to provide a substantially fluid tight seal between the RCD housing and the mandrel and to isolate the bearing assembly from pressurized fluid in the RCD housing, the seal assembly comprising: a seal support housing (45) with first and second seals (41a, 41c) which seal against an exterior surface of the mandrel, the first and second seals being spaced from one another generally parallel to the axis of the mandrel so that there is a space around the mandrel between the first and second seals, the first seal having a first side which is exposed to fluid at a pressure greater than or equal to the pressure of fluid in the RCD housing and a second side which is exposed to fluid in the space between the seals, the second seal having a first side 
As concerns claim 19, Michaud shows wherein the seals seal against a seal sleeve (90a) which is mounted on the exterior of the mandrel and fixed for rotation with the mandrel, the seal sleeve being detachable from the mandrel for removal from the RCD housing with the seals, seal support housing and pressure stepping mechanism.
As concerns claim 20, Michaud shows wherein each seal is located in a separate seal carrier (43a, 43c) within the seal support housing, each seal carrier being provided with a pressure isolating seal which provides a substantially fluid tight seal between the seal carrier and the seal support housing, and the seal support housing, seal carriers and pressure stepping mechanism are releasably attached to the RCD housing, and can be removed from the RCD together as a single unit (Fig. 8A & 8B).

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Michaud et al. as applied to claim 1 above, and further in view of Kratzert et al. (WO 2016/025264).
As concerns claim 3, Michaud discloses the claimed invention except for wherein the pressure stepping mechanism comprises, for each space between adjacent seals, a cylinder containing a piston which divides the cylinder into an inlet volume and an outlet volume, the outlet volume being in fluid communication with its respective space 
As concerns claim 4, the combination teaches wherein the pressure stepping mechanism is configured such that the inlet volume of each cylinder is in fluid communication with fluid in the RCD housing or with fluid at the same pressure as fluid in the RCD housing or with fluid at the first side of the first seal (Kratzert: Fig. 3).
As concerns claim 5, the combination teaches wherein the seal assembly comprises, at least one intermediate seal (Michaud: 41b) which is located in the space between the first seal and the second seal, and divides the space around the mandrel between the first seal and the second seal into a plurality of spaces which are spaced from one another generally parallel to the axis of the mandrel, the at least one intermediate seal having a first side which is exposed to fluid pressure in the space between it and the first seal or its adjacent seal closest to the first seal and a second side which is exposed to fluid pressure in the space between it and the second seal or its adjacent seal closest to the second seal, the pressure stepping mechanism being configured to supply fluid to each space between adjacent seals, the pressure of fluid being supplied to the space between the first seal and its adjacent seal being lower than the pressure of fluid at the first side of the first seal , the pressure of fluid being supplied to the space between the second seal and its adjacent seal being greater than the fluid pressure at the exterior of the RCD housing but lower than the pressure of fluid supplied to the space between the first seal and its adjacent seal, and the fluid pressure in all the spaces between adjacent seals decreases from the space adjacent the first seal to the space adjacent the second seal, and the ratio of the area of the inlet face to the area of the outlet face of each piston decreases moving from the piston controlling the supply of pressurized fluid to the space adjacent the first seal to the piston controlling the 
As concerns claim 6, the combination teaches wherein the seal assembly comprises, at least one intermediate seal (Michaud: 41b) which is located in the space between the first seal and the second seal, and divides the space around the mandrel between the first seal and the second seal into a plurality of spaces which are spaced from one another generally parallel to the axis of the mandrel, the at least one intermediate seal having a first side which is exposed to fluid pressure in the space between it and the first seal or its adjacent seal closest to the first seal and a second side which is exposed to fluid pressure in the space between it and the second seal or its adjacent seal closest to the second seal, the pressure stepping mechanism being configured to supply fluid to each space between adjacent seals, the pressure of fluid being supplied to the space between the first seal and its adjacent seal being lower than the pressure of the fluid at the first side of the first seal, the pressure of fluid being supplied to the space between the second seal and its adjacent seal being greater than the fluid pressure at the exterior of the RCD housing but lower than the pressure of fluid supplied to the space between the first seal and its adjacent seal, and the fluid pressure in all the spaces between adjacent seals decreases from the space adjacent the first seal to the space adjacent the second seal, the pressure stepping mechanism having a first cylinder which controls the supply of pressurized fluid to the space adjacent the first seal, the inlet volume of the first cylinder being in fluid communication with fluid in the RCD housing or with fluid at the same pressure as fluid in the RCD housing or with fluid at the first side of the first seal, whilst the inlet volumes of all other cylinders are 
As concerns claim 7, the combination teaches wherein for each cylinder other than the first cylinder, a fluid flow passage is provided between the inlet volume and the outlet volume of its preceding cylinder (Kratzert: Fig. 3).
As concerns claim 8, the combination teaches wherein the pressure stepping mechanism comprises, a supply cylinder having a supply piston which divides the cylinder into an inlet volume and an outlet volume, the inlet volume being in fluid communication with fluid in the RCD housing and the outlet volume being in fluid communication with the inlet volume of the first cylinder, the supply piston having an inlet face which is exposed to fluid pressure in the inlet volume and an outlet face which is exposed to fluid pressure in the outlet volume, the area of the inlet face being substantially the same as the area of the outlet face (Kratzert: Fig. 3).
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679